Case 6:21-cv-00303-RBD-EJK Document 11 Filed 03/25/21 Page 1 of 2 PageID 51




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

JOHN PETERSON JANVIER,

      Plaintiff,

v.                                                  Case No. 6:21-cv-303-RBD-EJK

MARC L. LUBET,

      Defendant.


                                      ORDER

      Plaintiff moved to proceed in forma pauperis. (Doc. 6 (“IFP Motion”).) On

referral, U.S. Magistrate Judge Embry J. Kidd recommends denying the IFP

Motion and dismissing Plaintiff’s complaint (Doc. 1) with prejudice as Plaintiff’s

claim for relief is barred by absolute judicial immunity and amendment would be

futile. (Doc. 9 (“R&R”).)

      Plaintiff did not object to the R&R, and the time for doing so has now passed.

So the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none,

the R&R is adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED:

                                           -1-
Case 6:21-cv-00303-RBD-EJK Document 11 Filed 03/25/21 Page 2 of 2 PageID 52




        1.     U.S. Magistrate Judge Embry J. Kidd’s Report and Recommendation

               (Doc. 9) is ADOPTED, CONFIRMED, and made a part of this Order.

        2.     Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. 6) is DENIED.

        3.     Plaintiff’s Complaint (Doc. 1) is DISMISSED WITH PREJUDICE.

        4.     The Clerk is DIRECTED to terminate all pending motions and close

               the file.

        DONE AND ORDERED in Chambers in Orlando, Florida, on March 25,

2021.




Copies to:
Pro Se Party



                                            -2-
